DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           DAVID BIRNBAUM,
                               Appellant,

                                     v.

                         LAURIE M. MORTMAN,
                               Appellee.

                              No. 4D21-2630

                             [June 29, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott R. Kerner, Judge; L.T. Case
No. 502021DR001139XXXSB.

   David Birnbaum, Boca Raton, pro se.

  Troy W. Klein of Law Office of Troy W. Klein, P.A., West Palm Beach,
and William Wallshein of William Wallshein, P.A., West Palm Beach, for
appellee.

PER CURIAM.

    The husband appeals a nonfinal order granting the wife’s motion for
temporary relief in a pending divorce. He challenges the award to the wife
of temporary support and temporary use of the marital home.

    The husband did not include a transcript of the temporary relief hearing
in his appendix. Pursuant to Florida Rule of Appellate Procedure
9.200(f)(2), we directed the husband to file a transcript of the temporary
relief hearing or a statement of the evidence compliant with rule
9.200(b)(5). He has provided neither a transcript nor a statement of the
evidence.

   “Temporary relief awards ‘are among the areas where trial judges have
the very broadest discretion, which appellate courts are very reluctant to
interfere with except under the most compelling of circumstances.’”
Mullins v. Mullins, 799 So. 2d 450, 451 (Fla. 4th DCA 2001)
(quoting Pedraja v. Garcia, 667 So. 2d 461, 462 (Fla. 4th DCA
1996)). “Temporary relief hearings are abbreviated and the relief granted
is not final, so the trial judge may revisit temporary relief matters in the
final judgment.” Id.

   Without knowing what was presented at the temporary relief hearing,
we cannot conclude that the rulings in the order were not supported by
competent, substantial evidence. See Applegate v. Barnett Bank of
Tallahassee, 377 So. 2d 1150 (Fla. 1979).

   Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2